Citation Nr: 0823187	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  07-26 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for status post pilonidal cyst removal, to include a scar.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1955.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska.  

The veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in April 2008.  
A transcript of the hearing is associated with the veteran's 
claims folder.

Pursuant to a motion and the Board's granting thereof, this 
case has been advanced on the Board's docket under 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2007). 


FINDING OF FACT

The veteran's status post pilonidal cyst removal, to include 
a scar, is painful on examination, is not unstable and is 6 
centimeters long and .5 millimeters wide.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent, 
for status post pilonidal cyst removal, to include a scar, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.14, 4.118, Diagnostic Codes 7801-7805 
(2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

Legal criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2007).

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes 
consideration of the evidence pertaining to the level of 
disability from the time period one year before the claim for 
increased rating was filed.  38 U.S.C.A. 
§ 5110 (West 2002).  In addition, the United States Court of 
Appeals for Veterans Claims (Court) has determined that 
staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 
(1999)).

The Board notes that scars not involving the head, face, or 
neck are rated under Diagnostic Codes 7801-7805.

Scars that are deep or that cause limited motion are rated 
under Diagnostic Code (DC) 7801.  DC 7801 provides that scars 
other than head, face, or neck, that are deep or that cause 
limited motion will be rated 10 percent disabling if the area 
exceeds 6 sq. in. (39 sq. cm.).  A 20 percent evaluation will 
be assigned if the area exceeds 12 sq. in. (77 sq. cm.).  A 
30 percent evaluation will be assigned if the area involved 
exceeds 72 sq. in. (465 sq. cm.).  A 40 percent disability 
will be warranted if the area exceeds 144 sq. in. (929 sq. 
cm.).

Scars that are superficial, do not cause limited motion, and 
cover area of 144 inches or more are given a compensable 
rating under DC 7802.  Unstable superficial scars are rated 
under DC 7803.  An unstable scar is one where, for any 
reason, there is frequent loss of covering of the skin over 
the scar.  Superficial scars that are painful on examination 
are rated under DC 7804.  DC 7805 provides that other scars 
are rated on limitation of function of the affected part.  A 
deep scar is one associated with underlying soft tissue 
damage, and a superficial scar is one not associated with 
underlying soft tissue damage. 38 C.F.R. § 4.118, DC 7801- 
7805.

History and analysis

Service treatment records indicate surgery was performed in 
September 1953 to remove a pilonidal cyst abscess.  Four days 
prior to reporting for sick call, the veteran reported a 
sudden onset of pain after riding in a jeep.  The veteran was 
operated on a week after his initial report to remove the 
abscess and was noted to have felt better and healed well 
without complication.

By a rating decision dated July 1992, the veteran was granted 
service connection for status post pilonidal cyst removal, to 
include a scar and assigned a noncompensable disability 
evaluation.  At the veteran's March 2004 VA examination, the 
examiner found him to be asymptomatic, with no erythema or 
swelling and no abnormalities other than the surgical scar, 
including no pain on palpation of the scar.  However, on 
examination in August 2005 the veteran complained of pain 
while sitting and tenderness upon palpation of the scar.  In 
September 2005, the veteran's disability rating was increased 
to 10 percent, effective February 2004.  This disability 
rating has remained in effect since that date.  The veteran 
filed a claim for an increase in his disability evaluation in 
September 2006.

Private treatment records shows that the veteran has 
undergone at least two post-service surgeries involving the 
lumbar spine, in 1963 and 1991.  There is no discussion in 
these records of any additional residual disabilities related 
to the incident in service and removal of a pilonidal cyst.  

A September 2006 VA examiner indicated that the veteran 
complained of increased pain during the previous 5 years, 
particularly when sitting.  On examination, the veteran was 
found to have a linear well-healed scar on the extreme medial 
aspect of the right buttock that was .5 millimeters wide and 
6 centimeters long.  The scar was tender to palpation, but 
there was no inflammation.  There was also a small area of 
indentation in the middle of the scar.  There was no 
adherence to underlying tissue, or limitation of motion or 
loss of function.  

A March 2007 private treatment note by Dr. D.L. notes that 
upon examination the veteran has a scar in his coccyx region 
with no skin breakdown.  

At the veteran's Decision Review Officer (DRO) hearing in 
April 2007, the veteran testified that when he sits down for 
long periods of time, the "hole" on his buttocks bothers 
him; it is also aggravated when walking.

A June 2007 VA examiner indicated the veteran reported pain 
up and down through the lumbosacral spine region.  On 
examination, the veteran was noted to have a well-healed 
incision over the lumbosacral spine.  The scar from the 
excision of the pilonidal cyst was at the base of the spine 
at the level of the coccyx.  There was mild tenderness with 
palpation in this area but no erythema.  

During the veteran's April 2008 travel board hearing, the 
veteran testified that when he sits on the side of his 
buttocks, the area doesn't bother him.  It does, however, 
limit his recreational activities, because it bothers him 
when he perspires.  If he is not careful, he can easily 
aggravate it.  He sometimes puts cream or powder on the scar 
area after taking a shower and it then does not rub as much.  
The veteran went on to explain that when the area is damp it 
gets aggravated. 

As the veteran's scar has been shown to be painful on 
examination, a 10 percent rating under DC 7804 is warranted 
for the veteran's scar, which is the maximum rating under 
that code.  

A rating under DC 7802 is not warranted, as the scar does not 
have an area of 144 inches or more, and a rating under DC 
7803 is not warranted, as the veteran's scar is not unstable.  
The Board notes that the veteran's scar does not appear to be 
deep or cause a limitation of motion, and therefore could not 
be rated under DC 7801.  Furthermore, as the veteran's scar 
is .5 millimeters wide and 6 centimeters long, and an area of 
77 square centimeters is required for a 20 percent rating 
under DC 7801, a rating in excess of 10 percent under that 
code is not available.  

Thus, the veteran's status post pilonidal cyst removal, to 
include a scar warrants a disability rating of 10 percent, 
but not a disability rating in excess of 10 percent.  As the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55-56 (1990).

In evaluating the veteran's disability, the Board has 
considered a statement by a VA doctor to the effect that the 
"kick" to the veteran's tailbone area may cause long term 
intermittent tailbone pain.  On examination, the veteran was 
tender when the area of the tailbone was pressed.  The VA 
examiner who conducted the June 2007 examination was asked if 
determine if the veteran had sustained additional injury to 
the sacrum or coccyx area.  X-rays of the sacram and coccyx 
indicated some lower lumbar degenerative changes, but no 
coccygeal abnormalities.  A CT scan of the coccyx did not 
indicate any fracture or other abnormality.  Following a 
complete review of the veteran, x-rays, CT scan and claims 
file, the examiner opined that the veteran's lower extremity 
symptoms were consistent with radicular pain from lumbar 
pathology.  Thus these symptoms are not part and parcel of 
the service connected status post pilonidal cyst removal, to 
include a scar, and may not be considered in the evaluation 
thereof.

The above determinations are based upon consideration 
pertinent provisions of VA's rating schedule.  Factors 
warranting referral for extraschedular consideration, such as 
frequent hospitalizations or marked interference with 
employment due to this disability, are neither shown by the 
record, nor alleged.  Therefore, the Board finds that there 
is no showing that the service-connected status post 
pilonidal cyst removal, to include a scar, reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher rating on an extraschedular 
basis.  See 38 C.F.R. § 3.321(b)(1).  

Duty to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The timing notification 
requirements listed in 38 C.F.R. § 3.159 should include all 
downstream issues of the claim.  (i.e., the initial-
disability-rating and effective-date elements of a service-
connection claim).  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application.  The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established.  VA may 
continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided.  See Mayfield v. Nicholson, 444 F.3d at 1333-34.

By September 2006 letter the RO sent the veteran the required 
notice.  The letter specifically informed him of the type of 
evidence needed to support the claim, who was responsible for 
obtaining relevant evidence, where to send the evidence, and 
what he should do if he had questions or needed assistance.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
letter informed the veteran of the type of evidence necessary 
to establish disability ratings and effective dates in 
compliance with Dingess, supra. 

This September 2006 letter informed the veteran that he had 
to provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability, that if an increase in disability was found, a 
disability rating would be determined by applying relevant 
diagnostic codes which typically provide for a range in 
severity of a particular disability from 0 percent to as much 
as 100 percent depending on the disability involved, and 
provided examples of the types of medical and lay evidence 
that the veteran could submit or ask VA to obtain that are 
relevant to establishing entitlement to increased 
compensation.  One such example was statements from employers 
regarding how the condition affects the ability to work.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Even if the veteran had not been provided the notice required 
by Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Board 
concludes that he would not have been prejudiced in this 
instance, as he was given actual notice concerning the rating 
criteria for the disability at issue in the rating decisions 
and statement of the case.  In addition, the veteran 
described limitation on his daily activities at his June 2007 
VA examination, as well as during his DRO hearing at the RO 
in April 2007 and at a travel board hearing before the Board 
in April 2008.  Consequently, he had actual notice of the 
specific rating criteria for the disability, and why a higher 
rating had not been assigned, as well as an opportunity to 
present evidence and argument to support a higher rating.  

With respect to VA's duty to assist the veteran, the RO has 
obtained the veteran's service treatment records and VA 
medical records.  The veteran has been provided VA medical 
examinations.  Testimony was also provided by the veteran at 
his April 2007 DRO and April 2008 travel board hearings.  The 
RO also obtained private medical records identified by the 
veteran.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of the appeal and he 
has done so.  Neither the veteran nor his representative has 
indicated that there are any additional pertinent records to 
support the veteran's claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  



	(CONTINUED ON NEXT PAGE)







ORDER

An increased rating in excess of 10 percent for status post 
pilonidal cyst removal, to include a scar, is denied.



____________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


